 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    RONALD ADAMS II,                                      Case No. 2:19-cv-00583-GMN-CWH
 7                            Plaintiff,
                                                            ORDER
 8             v.
 9    CVS PHARMACY,
10                            Defendant.
11

12             On May 15, 2019, the court entered a report and recommendation that this case be

13   dismissed for pro se plaintiff Ronald Adams II’s failure to file a completed application to proceed

14   in forma pauperis or to pay the filing fee in this case. (R&R (ECF No. 5).) Adams subsequently

15   filed an objection (ECF No. 6), explaining difficulties he encountered in obtaining documentation

16   of his inmate account for the past six months, which is required to be provided with an

17   application to proceed in forma pauperis under Local Special Rule 1-2. Adams requests that his

18   case remain open and that he be given additional time to file a completed in forma pauperis

19   application. Having reviewed and considered the request, and good cause appearing,

20             IT IS ORDERED that the court’s report and recommendation (ECF No. 5) is VACATED.

21             IT IS FURTHER ORDERED that by June 24, 2019, Adams must properly complete his

22   application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this

23   action.

24             IT IS FURTHER ORDERED that failure to comply with this order may result in a

25   recommendation that this case be dismissed.

26             DATED: May 23, 2019

27
                                                            C.W. HOFFMAN, JR.
28                                                          UNITED STATES MAGISTRATE JUDGE
